Case 3:21-mc-80107-LB Document 6-3 Filed 05/04/21 Page 1 of 10




                 EXHIBIT “B”
     Case 8:21-mc-00015-DOC-JDE
              Case 3:21-mc-80107-LBDocument
                                     Document
                                            6 6-3
                                              FiledFiled
                                                   04/02/21
                                                         05/04/21
                                                              PagePage
                                                                   1 of 92 of
                                                                            Page
                                                                              10 ID #:205




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 SOUTHERN DIVISION
11    In Re HAPAG LLOYD                            No. 8:21-mc-00015-DOC (JDE)
      AKTIENGESELLSCHAFT,
12
                                                   REPORT AND
13                                                 RECOMMENDATION OF
                         Movant.
14                                                 UNITED STATES
                                                   MAGISTRATE JUDGE
15
16
17
18          This Report and Recommendation is submitted to the Honorable David
19    O. Carter, United States District Judge, pursuant to the provisions of 28
20    U.S.C. § 636 and General Order 05-07 of the United States District Court for
21    the Central District of California.
22                                            I.
23                                   INTRODUCTION
24          On March 26, 2021, Hapag Lloyd Aktiengesellschaft (“Movant”) filed an
25    ex parte application for an order under 28 U.S.C. § 1782 (“§ 1782”) authorizing
26    discovery for use in a foreign proceeding (Dkt. 1, “Motion”) with supporting
27    exhibits and evidence (Dkt. 1-1 to 1-5, 2-1 to 2-10, 3).
28
     Case 8:21-mc-00015-DOC-JDE
              Case 3:21-mc-80107-LBDocument
                                     Document
                                            6 6-3
                                              FiledFiled
                                                   04/02/21
                                                         05/04/21
                                                              PagePage
                                                                   2 of 93 of
                                                                            Page
                                                                              10 ID #:206




 1          Movant alleges that on November 30, 2020, a containership (“the
 2    Vessel”) en route from Yantian, China, to Long Beach, California, lost 843
 3    containers overboard with hundreds of others damaged onboard, for which
 4    Movant had issued bills of lading to cargo owners. Motion at 1-8 (original
 5    pagination used herein unless stated). Movant asserts it has already received
 6    claims from dozens of cargo shippers, owners, consignees, and insurers for lost
 7    and damaged cargo under those bills of lading. Id. at 6. Movant avers that it
 8    “expects litigation in Hamburg, Germany,” asserting such venue is mandatory
 9    for most claims against Movant. Id. at 2 n.1; 6. Movant contends that
10    depositions of the Vessel’s officers “are necessary to collect and preserve
11    crucial evidence about the voyage” but asserts that the Vessel’s owners have
12    refused Movant’s request to investigate the incident. Id. at 3. Movant asserts
13    that the Vessel will be in Long Beach, California, ”briefly” starting on March
14    31, 2021, after which, Movant asserts it “may forever lose the opportunity to
15    gather documents and depose the crew because once crew members sign off,
16    there is a good chance that they will not return to the [Vessel].” Id. As a result,
17    Movant “seeks an order for depositions and the production of documents and
18    things as specified in attached subpoenas.” Id.
19          Movant asks the Court to approve the issuance of: deposition subpoenas
20    for the Vessel’s (1) Master, (2) Chief Officer, (3) Officer of the Watch, (4) Chief
21    Engineer, and (5) Second Engineer, to be taken on April 6, 7, or 8, 2021; (6) a
22    records subpoena containing more than 130 categories of records, including
23    electronically stored information (“ESI”) requested all sought to be produced
24    by April 6, 2021; (7) an order authorizing the inspection on April 6, 2021 “as
25    needed” of several distinct areas of the Vessel, including authorizing “copying
26    of relevant data and information” by a Marine Surveyor; and (8) an order
27    authorizing Movant’s “counsel and/or surveyor or other maritime expert
28
                                               2
     Case 8:21-mc-00015-DOC-JDE
              Case 3:21-mc-80107-LBDocument
                                     Document
                                            6 6-3
                                              FiledFiled
                                                   04/02/21
                                                         05/04/21
                                                              PagePage
                                                                   3 of 94 of
                                                                            Page
                                                                              10 ID #:207




 1    appointed by [Movant] to “remain on board the Vessel to expedite the
 2    compliance” with the order and subpoenas. See Dkt. 1-2 to 1-6; Dkt. 3.
 3          On March 30, 2021, the Motion was referred to the assigned magistrate
 4    judge. Dkt. 4. As a ruling on the Motion could be construed as dispositive to
 5    the action, the Court proceeds under 28 U.S.C. § 636(b)(1)(B). For the reasons
 6    set forth below, the Court recommends that the Motion be denied and the
 7    action be closed.
 8                                            II.
 9                              STANDARD OF REVIEW
10          Under § 1782, “[t]he district court of the district in which a person
11    resides or is found may order him to give his testimony or statement or to
12    produce a document or other thing for use in a proceeding in a foreign or
13    international tribunal.” 28 U.S.C. § 1782(a). The primary purpose of § 1782 is
14    to provide federal courts judicial assistance in gathering evidence for use in a
15    proceeding in a foreign or international tribunal. See Intel Corp. v. Advanced
16    Micro Devices, Inc., 542 U.S. 241, 247 (2004).
17          A district court may order production of discovery if three statutory
18    requirements are satisfied: “(1) the application is made by a foreign or
19    international tribunal or ‘any interested person’; (2) the discovery is ‘for use in
20    a proceeding in a foreign or international tribunal’; and (3) the person or entity
21    from whom the discovery is sought is a resident of or found in the district in
22    which the application is filed.” In re Dubey, 949 F. Supp. 2d 990, 992 (C.D.
23    Cal. 2013) (quoting In re Bayer, 146 F.3d 188, 193 (3d Cir. 1998)). As to the
24    first requirement, an “interested person” is not limited to a litigant in an
25    existing action. See In re Sargeant, 278 F. Supp. 3d 814, 822 (S.D.N.Y. 2017)
26    (“Section 1782 does not limit an ‘interested person’ to a litigant or someone
27    holding a formal party status in litigation.”). As to the second requirement,
28    although proceedings need not be “pending” or “imminent,” the statute does
                                               3
     Case 8:21-mc-00015-DOC-JDE
              Case 3:21-mc-80107-LBDocument
                                     Document
                                            6 6-3
                                              FiledFiled
                                                   04/02/21
                                                         05/04/21
                                                              PagePage
                                                                   4 of 95 of
                                                                            Page
                                                                              10 ID #:208




 1    require that the proceeding be “within reasonable contemplation.” Intel Corp.,
 2    542 U.S. at 258-59. Failure to show that the person from whom discovery is
 3    sought resides in or is found in the district “sinks [an] application.” Sargeant,
 4    278 F. Supp. 3d at 819. At a minimum, an order compelling discovery under
 5    § 1782 “must comport with constitutional due process” rights of the party
 6    against whom the order is sought. Id. at 819-20.
 7          Even when those statutory requirements are met, district courts retain
 8    the discretion to deny § 1782 requests. See Intel, 542 U.S. at 264; In re
 9    Premises Located at 840 140th Ave. NE, 634 F.3d 557, 563 (9th Cir. 2011). In
10    exercising that discretion, the court may consider a wide range of potentially
11    applicable factors, including: (1) whether the person from whom discovery is
12    sought is a participant in the foreign proceeding; (2) the nature of the foreign
13    tribunal, the character of the proceedings underway abroad, and the receptivity
14    of the foreign government or court or agency abroad to the Court’s assistance;
15    (3) whether the request is an attempt to circumvent foreign proof gathering
16    restrictions or other policies of the foreign country or the United States; and (4)
17    whether the request is unduly intrusive or burdensome. In re Premises Located
18    at 840 140th Ave. NE, 634 F.3d at 563 (citing Intel Corp., 542 U.S. at 264-65).
19                                            III.
20                                     DISCUSSION
21          Here, the Court does not decide whether Movant has met the statutory
22    requirements of § 1782, recommending instead that the Court deny the Motion
23    in the lawful exercise of its discretion on the unique facts here.
24          As noted, even when the statutory requirements are met, courts retain
25    discretion to deny § 1782 request. The first factor for courts to consider when
26    deciding how to exercise that discretion is whether the person from whom
27    discovery is sought is a participant in the foreign proceeding. If the person
28    from whom discovery is sought is a participant in the foreign proceeding, then
                                               4
     Case 8:21-mc-00015-DOC-JDE
              Case 3:21-mc-80107-LBDocument
                                     Document
                                            6 6-3
                                              FiledFiled
                                                   04/02/21
                                                         05/04/21
                                                              PagePage
                                                                   5 of 96 of
                                                                            Page
                                                                              10 ID #:209




 1    the foreign tribunal can itself order the evidence produced. See Intel Corp., 542
 2    U.S. at 264. Here, as noted, there is no foreign proceeding currently pending.
 3    On that limited basis, the first factor counsel marginally in favor of Movant.
 4    However, Movant’s assertions that the Vessel and its owner “may not be
 5    parties” to anticipated future German proceedings and Movant “may lose the
 6    only opportunity to procure critical evidence” are facially uncertain and
 7    speculative. Motion at 12. The first factor marginally favors Movant only on
 8    the limited basis that there is no pending foreign proceeding.
 9          The second factor considers whether the foreign tribunal is willing to
10    consider the information sought. See In re Application of Joint Stock Co
11    Raiffeinsenbank, 2016 WL 6474224, at *5 (N.D. Cal. Nov. 2, 2016). In
12    reviewing this factor, the district court looks at whether “there is reliable
13    evidence that the foreign tribunal would not make any use of the requested
14    material,” in which case “it may be irresponsible for the district court to order
15    discovery, especially where it involves substantial costs to the parties
16    involved.” In re Ex Parte Application Varian Med. Sys. Int’l AG, 2016 WL
17    1161568, at *4 (N.D. Cal. Mar. 24, 2016) (internal quotation omitted). As
18    noted, there is no pending foreign proceeding. Movant offers little evidence
19    about the nature or character of any anticipated future proceeding, other than
20    to state that most but not all of the claims against Movant would proceed in
21    Hamburg, Germany. Motion at 2 n.1. As to the receptivity of German courts
22    to the Court’s assistance, Movant states “German counsel has advised [it] that
23    the German tribunal will consider the evidence.” Motion at 13 (citing Dkt. 2,
24    Declaration of Crystal Kennedy (“Kennedy Decl.”), ¶ 16). Stating that, “when
25    evaluating whether foreign tribunals would accept U.S. assistance, courts look
26    for ‘authoritative proof that a foreign tribunal would reject evidence obtained
27    with the aid of [§ 1782],’” Movant argues that “[t]here is no contrary evidence
28    and certainly no ‘authoritative proof’” that a German court would reject the
                                               5
     Case 8:21-mc-00015-DOC-JDE
              Case 3:21-mc-80107-LBDocument
                                     Document
                                            6 6-3
                                              FiledFiled
                                                   04/02/21
                                                         05/04/21
                                                              PagePage
                                                                   6 of 97 of
                                                                            Page
                                                                              10 ID #:210




 1    evidence. Motion at 12-13 (quoting Siemens AG v. W. Dig. Corp., 2013 U.S.
 2    Dist. LEXIS 159266, at *7 (C.D. Cal. Nov. 4, 2013)). Movant also argues that
 3    “the burden of demonstrating that the foreign tribunal would be unreceptive to
 4    the evidence rests with the party opposing the application.” Motion at 12-13.
 5    However, the evidence cited by Movant in support of its assertion that a
 6    German court would consider the evidence is a hearsay statement, recounted
 7    by a non-lawyer representative of Movant, that states that Movant “has been
 8    advised by German counsel that the German tribunal will consider this
 9    evidence,” without specifying the name either of the “German counsel” who
10    provided the advice or the representative at Movant who received the advice,
11    nor does it state when such advice was given, or what “this evidence” refers to.
12    The Court assigns no weight to such a vague, non-specific, hearsay statement,
13    untethered to any of the several categories of discovery sought. Further, while
14    it is true that the parties from whom Movant seeks discovery have not made
15    any contrary showing, it is equally true that, from the record before the Court,
16    Movant did not serve or provide notice of the Motion upon the owner of the
17    Vessel, despite having ongoing communications with such owner. See
18    Kennedy Decl. ¶¶ 12-13. Thus, to the extent Movant asks the Court to draw an
19    adverse inference against the owner of the Vessel or the proposed deponents
20    for not opposing a Motion about which they had no notice, the Court declines
21    to do so.1 Nonetheless, the Court cannot say that there is reliable evidence that
22    a foreign tribunal would not use the material Movant seeks to obtain, and for
23    that reason, the second factor marginally weighs in favor of Movant.
24
25
26    1
       In an email sent to chambers, Movant’s counsel described the Motion as
27    “unopposed.” Such a description, when the concerned parties were not apparently
      given notice of or served with the Motion, is at a minimum highly misleading.
28
                                              6
     Case 8:21-mc-00015-DOC-JDE
              Case 3:21-mc-80107-LBDocument
                                     Document
                                            6 6-3
                                              FiledFiled
                                                   04/02/21
                                                         05/04/21
                                                              PagePage
                                                                   7 of 98 of
                                                                            Page
                                                                              10 ID #:211




 1          As to the third factor, Movant asserts it is not attempting to circumvent
 2    German proof gathering restrictions or policies. Motion at 14. In support,
 3    Movant again cites a portion of a non-lawyer’s declaration that states
 4    “[Movant] is not aware of any legal authority in Germany that holds that
 5    foreign discovery is not allowed and is considered an end run around any
 6    prohibition on such discovery under German law.” Motion at 13 (citing
 7    Kennedy Decl. ¶ 16). Movant has not shown that the declarant has any
 8    foundation to opine as to the nuance of German law here and, as a result, the
 9    Court affords the statement no weight. There thus is no evidence in support of
10    or against the third factor.
11          Lastly, as to the fourth factor, the Court finds that it weighs heavily
12    against granting the Motion. “Requests are unduly intrusive and burdensome
13    where they are not narrowly tailored, request confidential information and
14    appear to be a broad ‘fishing expedition’ for irrelevant information.” In re Ex
15    Parte Application of Qualcomm Inc., 162 F. Supp. 3d 1029, 1043 (N.D. Cal.
16    2016). Here, the scope and breadth of the discovery sought by Movant, all to
17    be conducted within roughly a week’s time from the arrival of the Vessel,
18    results in an undue burden upon the proposed deponents and the Vessel’s
19    owners and operators. The scope of the document subpoena is of virtually
20    unfettered breadth, covering more than 130 categories of records, with
21    compliance to be completed by April 6, 2021—four business days after the
22    arrival of the Vessel in a foreign port. Similarly, the demand for an on-board
23    inspection of the Vessel’s cargo areas, bridge, wheelhouse, office, control
24    room, engine room, engine control room, with downloads of ESI from data
25    recorders, cargo computer programs, Vessel stability logs, weather routing
26    systems, and all systems and related equipment and machinery relating to
27    navigation, planning, propulsion, and auxiliary, facially imposes a substantial
28    burden. Further, Movant’s request that the Court direct that Movant’s counsel,
                                              7
     Case 8:21-mc-00015-DOC-JDE
              Case 3:21-mc-80107-LBDocument
                                     Document
                                            6 6-3
                                              FiledFiled
                                                   04/02/21
                                                         05/04/21
                                                              PagePage
                                                                   8 of 99 of
                                                                            Page
                                                                              10 ID #:212




 1    surveyor, or expert be permitted to “remain on board the Vessel to expedite the
 2    compliance with the Court’s order” is highly intrusive. Finally, the deposition
 3    subpoenas directed to the Vessel’s officers who, if they indeed are in this
 4    District, would have just arrived from a lengthy period at sea, without a
 5    showing that such officers have relevant information, calling for depositions
 6    that, for some or all of them, may be in a foreign country, involving a foreign
 7    court system, and possibly a foreign language, on three or four business days’
 8    notice during a global pandemic, is highly burdensome. Rule 45(d) of the
 9    Federal Rules of Civil Procedure directs that a party serving a Rule 45
10    subpoena “must take reasonable steps to avoid imposing undue burden or
11    expense on a person subject to the subpoena,” and directs that district courts
12    “must enforce this duty.” See Fed. R. Civ. P. 45(d)(1). Further, considering the
13    extremely short notice period and the potential for language and other
14    difficulties in consulting with and retaining counsel, an argument that the
15    subpoenaed parties have recourse to filing a motion to quash the subpoenas is
16    of little practical benefit here. The discovery sought here is unduly burdensome
17    and intrusive and the factor weighs heavily against granting the Motion. See In
18    re Fagan, 2019 WL 8011742, at *3 (C.D. Cal. May 10, 2019); In re Sargeant,
19    278 F. Supp. 3d at 823.
20          The fourth factor weighs heavily in favor of denying the Motion. In fact,
21    the fourth factor, in the unique circumstances at issue here, weighs so heavily
22    against granting the relief sought, it outweighs the other three factors, which at
23    best marginally favor granting relief. Considering all the circumstances here,
24    the Court should exercise its discretion to deny the Motion.
25          For the foregoing reasons, even if Movant is assumed to have met the
26    statutory requirements for relief under 28 U.S.C. § 1782, an issue the Court
27    does not reach, based on the record, it is recommended that the District Judge
28    deny the Motion in the exercise of the Court’s discretion.
                                              8
     Case 8:21-mc-00015-DOC-JDE
             Case 3:21-mc-80107-LBDocument
                                   Document6 6-3
                                              FiledFiled
                                                    04/02/21
                                                         05/04/21
                                                               PagePage
                                                                    9 of 10
                                                                         9 of
                                                                            Page
                                                                              10 ID #:213




 1                                           IV.
 2                                RECOMMENDATION
 3          IT THEREFORE IS RECOMMENDED that the District Judge issue
 4    an Order: (1) approving and accepting this Report and Recommendation;
 5    (2) Denying Movant’s Motion; and (3) directing that this action be closed.
 6          Movant may file any written objections within fourteen days of the filing
 7    of this Report and Recommendation and is encouraged to serve the Motion,
 8    supporting papers, and any objections, upon counsel for interested parties, if
 9    known.
10
11    Dated: April 02, 2021
12
                                                   ______________________________
13
                                                   JOHN D. EARLY
14                                                 United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              9
